
	
		II
		112th CONGRESS
		2d Session
		S. 2946
		IN THE SENATE OF THE UNITED STATES
		
			May 8, 2012
			Mr. Menendez introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide for the reliquidation of certain entries of
		  high-density, fiberboard-core laminate wall and floor panels, and for other
		  purposes.
	
	
		1.Reliquidation of certain
			 entries of high-density, fiberboard-core laminate wall and floor
			 panels
			(a)In
			 generalNotwithstanding section 514 of the Tariff Act of 1930 (19
			 U.S.C. 1514) or any other provision of law, U.S. Customs and Border Protection
			 shall, not later than 90 days after receiving a request described in subsection
			 (c), liquidate or reliquidate each entry described in subsection (b) at the
			 duty rate of 3.2 percent ad valorem.
			(b)Entries
			 describedEntries described in this subsection are entries of
			 fiberboard produced using the dry method of production that—
				(1)were entered on
			 or after January 1, 1994, and on or before February 2, 2007;
				(2)were classified
			 at the time of entry under subheading 4411.19.40 of the Harmonized Tariff
			 Schedule of the United States; and
				(3)are substantially
			 similar to the merchandise that was the subject of the decisions of the Court
			 of Appeals for the Federal Circuit in Faus Group, Inc. v. United States, 581
			 F.3d 1369 (Fed. Cir. 2009), and Witex USA, Inc., et al. v. United States, 333
			 Fed. App. 569 (Fed. Cir. 2009).
				(c)Access to entry
			 information
				(1)NoticeNot
			 later than 30 days after the date of the enactment of this Act, the
			 Commissioner responsible for U.S. Customs and Border Protection (in this
			 section referred to as the Commissioner) shall provide notice to
			 all importers of entries described in subsection (b) that they are entitled to
			 request copies of the electronic records of U.S. Customs and Border Protection
			 with respect to those entries, including information with respect to—
					(A)the date and
			 value of those entries; and
					(B)whether or not
			 U.S. Customs and Border Protection suspended the liquidation of those
			 entries.
					(2)Provision of
			 entry informationThe Commissioner shall provide information
			 requested under paragraph (1) to the importer that requested the information
			 not later than 15 days after receiving the request of the importer.
				(d)RequestsAny
			 person seeking a liquidation or reliquidation pursuant to subsection (a) with
			 respect to an entry shall file a proper request with U.S. Customs and Border
			 Protection not later than the date that is 90 days after the date of the
			 enactment of this Act that contains—
				(1)sufficient
			 information to enable U.S. Customs and Border Protection—
					(A)to locate the
			 entry; or
					(B)to reconstruct
			 the entry if it cannot be located; and
					(2)the entry summary
			 documents for the entry and all supporting documents necessary to demonstrate
			 to U.S. Customs and Border Protection that the entry is an entry described in
			 subsection (b).
				(e)Payment of
			 amounts owedAny amounts owed by the United States pursuant to
			 the liquidation or reliquidation of an entry under subsection (a) shall be paid
			 by U.S. Customs and Border Protection not later than 30 days after the date of
			 the liquidation or reliquidation.
			(f)Report to
			 CongressNot later than 150 days after the date of the enactment
			 of this Act, the Commissioner shall submit to the Committee on Finance of the
			 Senate and the Committee on Ways and Means of the House of Representatives a
			 report that specifies—
				(1)which entries
			 described in subsection (b) have been liquidated or reliquidated pursuant to
			 subsection (a); and
				(2)the amounts
			 refunded pursuant to liquidations and reliquidations pursuant to subsection (a)
			 in the aggregate and by importer, entry number, date, and port of entry.
				
